DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to applicant’s filing dated 02/19/2021. Claims 1-9 are canceled. Claims 10 and 11 are currently pending.  MPEP 2173.06 states “… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”

Election/Restrictions
3.	Applicant’s election without traverse of Claims 10 and 11 in the reply filed on 02/19/2021 is acknowledged.

Claim Objections
4.	Title is objected to because of the following informalities: The word “sensing” is misspelled in the title and in Applicant’s specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
In particular, claim 10 recites, a (stereo disparity), it is unclear whether this claim limitation is intended to be part of the claimed limitation or not. The claim further recites limitations such as, “can be used”, “will be able to” which renders the metes and bounds of the claimed invention unclear. Further the recitation of “approximately 2080 vertical range measurements and approximately 180images/second. It is unclear what Applicant intends to cover with these limitations. The instant specification does not appear to provide any further clarity of this phrase.
10 recites the limitation "the near-infrared laser projection unit sends light out into the environment" in line 7 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the whole unit sphere" in line 5 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the laser projection system" in line 9 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "this relative shift" in line 11 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the laser line" in line 14 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the world" in line 13 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the two laser line projectors" in line 7 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the imaging system" in line 21 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the laser circuitry" in line 30 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the laser beam" in line 32 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the yaw scan rate" in line 39 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the structured light sensor" in line 36 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the sensor" in line 40 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "this device" in line 41 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the omnidirectional cameras" in line 17 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the range accuracy" in line 41 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. Therefore claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. Appropriate correction is required.
	Examiner notes claim 11 is dependent on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bachrach et al., US 9798322 B2 and Shintani et al., US 10536684 B2.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                    


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662